UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7434


LAQUINCES D. DAVIS,

                Petitioner - Appellant,

          v.

LEROY CARTILEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:09-cv-03218-RMG)


Submitted:   April 6, 2012                 Decided:   April 13, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Laquinces D. Davis, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney  General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Laquinces         D.   Davis     seeks       to    appeal          the     district

court’s    order      accepting       the     recommendation           of    the       magistrate

judge    and     denying        relief   on     his       28    U.S.C.       §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the       denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

deny Davis’ motion to invoke rule 28 U.S.C. § 2106 (2006).                                       We

dispense       with      oral     argument      because         the     facts       and      legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3